DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 4/18/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-15, 21-25, 31-35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 11, lines 1-6: Applicant claims, “a delivery system comprising: […] a stent” (i.e. the stent is part of/ is a substructure of the delivery system); however, the stent is ultimately what is delivered (and left in place) and is disclosed by Applicant within the specifications as being separate/ delivered by the delivery system (see paragraph [0047]); as such it is unclear, and therefore indefinite, what the scope of the claim is – the delivery system alone with the intention/ capability of being used to deliver a stent OR the combination of the delivery system and the stent/ expandable structure delivered thereby.  Claim(s) 12-15, 21-25, which depend from claim 11, inherit all the problems associated with claim 11.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a proximal portion of the inner shaft” in claim 11, lines 6-7 is used by the claim to mean “a portion of the inner shaft that is proximal to (near to) the balloon,” while the accepted meaning is “in the half of the half of the inner shaft closer to the proximal end of the inner shaft (closer to connector 250).” The term is indefinite because the specification does not clearly redefine the term.  Applicant may want to consider amending the claim from “a proximal portion of the inner shaft” to --a portion of the inner shaft-- to clarify that this area of the inner shaft is not at or near the proximal end (at connector 250) of the inner shaft.
Within claim 27, line 2: “a proximal end of the inner shaft”; it is unclear, and therefore indefinite, if this is the same as OR different from a proximal portion of the inner shaft (within claim 16, line 5) OR should refer to an opposite end (to the proximal portion of the inner shaft).
Within claim 29, line 3: Applicant claims, “protruding features”; it is unclear, and therefore indefinite, if these are the same as OR different from the one or more protruding features within claim 26, lines 13-14.
Within claim 21, line 2: Applicant claims, “a proximal portion of the inner shaft”; it is unclear, and therefore indefinite, if this is the same as OR different from the [
Within claim 23, line 2: Applicant claims, “a proximal portion of the inner shaft”; it is unclear, and therefore indefinite, if this is the same as OR different from the proximal portion of the inner shaft (within claim 11, lines 6-7) OR should refer to the proximal end of the inner shaft (within claim 12, line 2).
Within claim 31, lines 1-6: Applicant claims, “a delivery system comprising: […] a stent” (i.e. the stent is part of/ is a substructure of the delivery system); however, the stent is ultimately what is delivered (and left in place) and is disclosed by Applicant within the specifications as being separate/ delivered by the delivery system (see paragraph [0047]); as such it is unclear, and therefore indefinite, what the scope of the claim is – the delivery system alone with the intention/ capability of being used to deliver a stent OR the combination of the delivery system and the stent/ expandable structure delivered thereby.  Claim(s) 32-35, which depend from claim 31, inherit all the problems associated with claim 31.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chermont (US 2002/0156496 A1) in view of Coffey et al. (US 2011/0046709 A1).
With respect to claim 11:
Chermont discloses the invention substantially as claimed.  Specifically, Chermont discloses a delivery system (catheter 100, 600), as can be seen in figs. 1-5 or 6-10, comprising:
an inner shaft (flexible tube 102 and inflatable balloon 104) comprising an inflatable balloon (inflatable balloon 104) on a distal portion of the inner shaft (closer to distal end 108 of flexible tube 102 and inflatable balloon 104) (paragraphs [0030, 0039]);
a guidewire (guidewire 126) slideably disposed within the inner shaft (flexible tube 102 and inflatable balloon 104) (paragraphs [0031]); and
a stent (either stents 206a-206c OR sliding ring 114/ cylindrical carriage 605) on a portion of the inner shaft (flexible tube 102 and inflatable balloon 104) that is proximal to the balloon (inflatable balloon 104), the stent (either stents 206a-206c OR sliding ring 114/ cylindrical carriage 605) being connected to (the stents 206a-206c are indirectly connected via sliding ring 114/ cylindrical carriage 605 to OR the sliding ring 114/ cylindrical carriage 605 is directly connected to) the a stabilizing wire (wire 116) (paragraphs [0031, 0039]).
However, Chermont does not disclose the delivery system (catheter 100, 600) to comprise an outer shaft nor the inner shaft (flexible tube 102 and inflatable balloon 104), stent (either stents 206a-206c OR sliding ring 114/ cylindrical carriage 605), or the stabilizing wire (wire 116) to be slideably disposed within the outer shaft.
Coffey et al. teaches a delivery system comprising:
an outer shaft (sheath 28) (paragraphs [0024-0025]);
an inner shaft (catheter 10) slideably disposed within the outer shaft (sheath 28) and comprising an inflatable balloon (inflatable balloon) on a distal portion of the inner shaft (catheter 10); and
a stent (stent 30) slideably disposed within the outer shaft (sheath 28) (paragraphs [0024-0025]).  
The outer shaft (sheath 28) protects the inner shaft (catheter 10) and stent (stent 30) during delivery through the patients vasculature and also helps prevent the stent (stent 30) from scraping the walls of the patient's vasculature (paragraph [0025]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the slidable outer shaft (sheath 28), as taught by Coffey et al., over the inner shaft (flexible tube 102 and inflatable balloon 104), stent (either stents 206a-206c OR sliding ring 114/ cylindrical carriage 605), and the stabilizing wire (wire 116), as disclosed by Chermont, in order to protects the structures during delivery through the patients vasculature and also help to prevent the stent (either stents 206a-206c OR sliding ring 114/ cylindrical carriage 605) from scraping the walls of the patient's vasculature, as taught by Coffey et al..
With respect to claim 31:
Chermont discloses the invention substantially as claimed.  Specifically, Chermont discloses a delivery system (catheter 100, 600), as can be seen in figs. 1-5 or 6-10, comprising:
an inner shaft (flexible tube 102 and inflatable balloon 104) comprising an inflatable balloon (inflatable balloon 104) on a distal portion of the inner shaft (closer to distal end 108 of flexible tube 102 and inflatable balloon 104) (paragraphs [0030, 0039]);
a guidewire (guidewire 126) slideably disposed within the inner shaft (flexible tube 102 and inflatable balloon 104) (paragraphs [0031]); and
a stent (either stents 206a-206c OR sliding ring 114/ cylindrical carriage 605) on a portion of the inner shaft (flexible tube 102 and inflatable balloon 104) that is axially offset to the balloon (inflatable balloon 104), the stent (either stents 206a-206c OR sliding ring 114/ cylindrical carriage 605) being connected to (the stents 206a-206c are indirectly connected via sliding ring 114/ cylindrical carriage 605 to OR the sliding ring 114/ cylindrical carriage 605 is directly connected to) the a stabilizing wire (wire 116) (paragraphs [0031, 0039]).
However, Chermont does not disclose the delivery system (catheter 100, 600) to comprise an outer shaft nor the inner shaft (flexible tube 102 and inflatable balloon 104), stent (either stents 206a-206c OR sliding ring 114/ cylindrical carriage 605), or the stabilizing wire (wire 116) to be slideably disposed within the outer shaft.
Coffey et al. teaches a delivery system comprising:
an outer shaft (sheath 28) (paragraphs [0024-0025]);
an inner shaft (catheter 10) slideably disposed within the outer shaft (sheath 28) and comprising an inflatable balloon (inflatable balloon) on a distal portion of the inner shaft (catheter 10); and
a stent (stent 30) slideably disposed within the outer shaft (sheath 28) (paragraphs [0024-0025]).  
The outer shaft (sheath 28) protects the inner shaft (catheter 10) and stent (stent 30) during delivery through the patients vasculature and also helps prevent the stent (stent 30) from scraping the walls of the patient's vasculature (paragraph [0025]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the slidable outer shaft (sheath 28), as taught by Coffey et al., over the inner shaft (flexible tube 102 and inflatable balloon 104), stent (either stents 206a-206c OR sliding ring 114/ cylindrical carriage 605), and the stabilizing wire (wire 116), as disclosed by Chermont, in order to protects the structures during delivery through the patients vasculature and also help to prevent the stent (either stents 206a-206c OR sliding ring 114/ cylindrical carriage 605) from scraping the walls of the patient's vasculature, as taught by Coffey et al..
Claim(s) 11-12, 21, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelso (US 2002/0087186 A1) in view of Bashiri et al. (US 2010/0234935 A1).
With respect to claim 11:
Shelso discloses the invention substantially as claimed.  Specifically, Shelso discloses a delivery system (catheter and stent) comprising:
an outer shaft (outer member 40) (paragraph [0024]);
an inner shaft (inner member 20) slideably disposed within the outer shaft (outer member 40) and comprising an inflatable balloon (inflatable device 28) on a distal portion of the inner shaft (inner member 20 closer to distal end 24) (paragraphs [0023, 0025, 0028]);
a guidewire (guidewire) slideably disposed within the inner shaft (inner member 20) (paragraph [0026]); and
a stent (stent 90) slideably disposed within the outer shaft (outer member 40) and on a portion of the inner shaft (inner member 20) that is proximal to the balloon (inflatable device 28) (paragraphs [0024, 0030]).
However, Shelso does not disclose the stent (stent 90) being connected to a stabilizing wire that is slideably disposed within the outer shaft (outer member 40).
Bashiri et al. teaches a delivery system (assembly 10) comprising:
an outer shaft (catheter 20) (paragraph [0045]); and
a stent (stent 40) slideably disposed within the outer shaft (catheter 20) (paragraph [0048]), the stent (stent 40) being connected to a stabilizing wire (push wire 30) that is slideably disposed within the outer shaft (catheter 20) (paragraph [0048]).
The stabilizing wire (push wire 30) and the connection to the stent (stent 40) allows the stent (stent 40) allows greater ability to retract and reposition the stent (stent 40) even after the stent (stent 40) is fully deployed/ expanded (paragraphs [0024, 0056]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the holding sleeve (26), as disclosed by Shelso, with the stabilizing wire (push wire 30) and the connection to the stent (stent 90/40), as taught by Bashiri et al., as the two structures perform the same function (both maintain the position of the stent during outer shaft withdrawal/ retraction and allow subsequent recapture and repositioning) and as such are obvious variants for each other. 

With respect to claim 12:
Further comprising:
a connector (where first and second lumen tubes 32, 34 pass) at a proximal end (proximal end 22) of the inner shaft (inner member 20) (paragraphs [0024, 0026]), the guidewire (guidewire) extending through the connector (where first and second lumen tubes 32, 34 pass), the connector (where first and second lumen tubes 32, 34 pass) comprising a port in fluid communication (second lumen tube 34) with the balloon (inflatable device 28) (paragraph [0026]); and
an outer shaft hub (end closer to fluid port 72, in fig. 2) at a proximal end of the outer shaft (outer member 40), the inner shaft (inner member 20) and the stabilizing wire (push wire 30), as taught by Bashiri et al., extending through the outer shaft hub (end closer to fluid port 72, in fig. 2).
With respect to claim 21:
Further comprising incrementally spaced markers (marker bands) on the portion (by the stent 90) of the inner shaft (inner member 20) (paragraphs [0014, 0032-0033]), wherein the outer shaft hub (end closer to fluid port 72, in fig. 2) is slidable over the inner shaft (inner member 20) along the portion (by the stent 90).
With respect to claim 31:
Shelso discloses the invention substantially as claimed.  Specifically, Shelso discloses a delivery system (catheter and stent) comprising:
an outer shaft (outer member 40) (paragraph [0024]);
an inner shaft (inner member 20) slideably disposed within the outer shaft (outer member 40) and comprising an inflatable balloon (inflatable device 28) on a distal portion of the inner shaft (inner member 20 closer to distal end 24) (paragraphs [0023, 0025, 0028]);
a guidewire (guidewire) slideably disposed within the inner shaft (inner member 20) (paragraph [0026]); and
a stent (stent 90) slideably disposed within the outer shaft (outer member 40) and on a portion of the inner shaft (inner member 20) that is axially offset with respect to the balloon (inflatable device 28) (paragraphs [0024, 0030]).
However, Shelso does not disclose the stent (stent 90) being connected to a stabilizing wire that is slideably disposed within the outer shaft (outer member 40).
Bashiri et al. teaches a delivery system (assembly 10) comprising:
an outer shaft (catheter 20) (paragraph [0045]); and
a stent (stent 40) slideably disposed within the outer shaft (catheter 20) (paragraph [0048]), the stent (stent 40) being connected to a stabilizing wire (push wire 30) that is slideably disposed within the outer shaft (catheter 20) (paragraph [0048]).
The stabilizing wire (push wire 30) and the connection to the stent (stent 40) allows the stent (stent 40) allows greater ability to retract and reposition the stent (stent 40) even after the stent (stent 40) is fully deployed/ expanded (paragraphs [0024, 0056]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the holding sleeve (26), as disclosed by Shelso, with the stabilizing wire (push wire 30) and the connection to the stent (stent 90/40), as taught by Bashiri et al., as the two structures perform the same function (both maintain the position of the stent during outer shaft withdrawal/ retraction and allow subsequent recapture and repositioning) and as such are obvious variants for each other. 
With respect to claim 32:
Further comprising:
a connector (where first and second lumen tubes 32, 34 pass) at a proximal end (proximal end 22) of the inner shaft (inner member 20) (paragraphs [0024, 0026]), the guidewire (guidewire) extending through the connector (where first and second lumen tubes 32, 34 pass), the connector (where first and second lumen tubes 32, 34 pass) comprising a port in fluid communication (second lumen tube 34) with the balloon (inflatable device 28) (paragraph [0026]); and
an outer shaft hub (end closer to fluid port 72, in fig. 2) at a proximal end of the outer shaft (outer member 40), the inner shaft (inner member 20) and the stabilizing wire (push wire 30), as taught by Bashiri et al., extending through the outer shaft hub (end closer to fluid port 72, in fig. 2).
Allowable Subject Matter
Claim(s) 26, 28, 30 is/are allowable over the prior art of record.
Claim(s) 13-15, 22, 24-25, 33-35 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 27, 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  Examiner can find no references alone nor in combination which disclose:
With respect to claim(s) 13-15, 24-25, 33-35:
A system comprising:
an outer shaft; AND
an inner shaft slideably disposed within the outer shaft and comprising an inflatable balloon on a distal portion of the inner shaft; AND
a guidewire slideably disposed within the inner shaft; AND
a stent slideably disposed within the outer shaft and on a portion of the inner shaft that is proximal to/ axially offset from the balloon, the stent being connected to a stabilizing wire that is slideably disposed within the outer shaft; AND
the balloon is inflatable through the same lumen of the inner shaft that contains the guidewire (as required by claim(s) 13 and 33); OR
the stent comprises a radially expandable cylindrical from comprising struts and protruding features carried by at least one strut (as required by claim(s) 14 and 34); OR 
the stent comprising an anchor portion that extends about (in order to couple to) at least a portion of the stabilizing wire (as required by claim(s) 15 and 35); OR
a stiffening wire positioned between the inner and outers shafts (as required by claim 24); OR
the balloon comprising multiple different independently inflatable segments positioned at different axial positions along the length of the inner shaft (as required by claim 25).
With respect to claim(s) 26:
A method comprising:
Delivering over a guidewire an outer shaft, ensheathing an inner shaft, a stent and a balloon, 
 The stent is on a portion of the inner shaft that is proximal to the balloon, 
The stent being connected to a stabilizing wire that is slideably disposed within the outer shaft,
The stent comprising one or more protruding features,
Retracting the outer shaft to unsheathe the stent and balloon,
Moving the inner shaft such that the stent is axially aligned with the balloon,
Radially expanding balloon and the stent,
Piercing the wall of the body lumen with the one or more protruding features of the stent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774